DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 6-7, 15-17, 23, 36, 47, 53, 56, 65, 67-68, 74, 77-78 and 98 are currently pending. 
Status of Claims
 As indicated in the Office Action of 09/11/2020, claims 68, 77-78 and 98 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/29/2020. Claims 1-3, 6-7, 15-17, 23, 36, 47, 53, 56, 65, 67 and 74 are the subject matter of this Office Action.
 
Response to Amendment
Applicant’s amendments, filed 12/10/2020 are acknowledged. Applicant has amended the scope of the claims to overcome the rejection of claims 1-3, 6-7, 36, 47, 53, 56, 65 and 74 in view of Liu (Journal of Natural Products Vol. 76 pages 685-693. Published 2013). Said rejection is withdrawn. Applicant's arguments, filed 12/10/2020 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	 
 
Claim Rejections - 35 USC § 102-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 15-17, 23, 36, 47, 53, 56, 65, 67 and 74 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dirico et al (WO2014/068443 published 05/08/2014).
 Dirico teaches the following compound that reads on the instant claims as follows: 
 
    PNG
    media_image1.png
    227
    1003
    media_image1.png
    Greyscale

  Said compound corresponds to the following structural limitations that read on claims 1-3, 6-7, 15-17, 36, 47, 53, 65, 67 as follows: X3 is CH3, Y3 is O, R1 is CH3, X2 3, R5 and R6 are each independently H, R7 is hydroxyl, R8 is a C2 heterocycloalkyl, Y1 is A-R9 wherein A is alkanediyl and R9 is amino  (page 310). 
  
Dirico also teaches the following compound that reads on the instant claims as follows:  
 
    PNG
    media_image2.png
    249
    476
    media_image2.png
    Greyscale

   Said compound corresponds to the following structural limitations that read on claims 1-3, 6-7, 15-17, 23, 36, 47, 53, and 65 as follows: X3 is CH3, Y3 is O, R1 is CH3, X2 is O, R2, R3 and R4 are each independently CH3, R5 and R6 are each independently H, R7 is hydroxyl, R8 is a C2 heterocycloalkyl, Y1 is A-R9 wherein A is alkanediyl and R9 is C(O)Rb wherein Rb is alkylamino  (page 305). 
 Regarding claim 74, Dirico teaches preparing pharmaceutical compositions comprising said compound formulated in a pharmaceutically acceptable carrier (page 64-65). 
 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628